          Case 1:20-cr-00607-LJL Document 17
                                          16 Filed 11/20/20 Page 1 of 1


                       LAW OFFICE OF SAM A. SCHMIDT
                               115 BROADW AY Suite 1704
                                NEW YORK, N.Y. 10006
                                       (212) 346-4666
                                FACSIMILE (212) 346-4668
                                 E-mail lawschmidt@aol.com



Sam A. Schmidt, Esq.
__________________

                                                        November 20, 2020

Honorable Lewis J. Liman, USDJ                REQUEST GRANTED.
United States District Court
Southern District of New York                 11/20/2020
500 Pearl Street
New York, N.Y. 10007
                         Re: U.S. v. George Adams
                             20 Cr. 607 (LJL)

Dear Judge Liman:

       The bond releasing Mr. Adams limits his travel to the SDNY and the
EDNY. However, he had moved to New Milford, CT a few weeks prior to his
arrest but has been staying at his mother’s home, his prior residence, because of
the bond limitations. With the consent of the government and pretrial services, we
respectfully request that his bond be modified to allow him to reside in and travel
in the District of Connecticut.

       Thank you for your consideration of this request.

                                                Sincerely yours,
                                                      /s/
                                                Sam A. Schmidt
